  8:19-cr-00392-BCB-MDN Doc # 48 Filed: 09/21/20 Page 1 of 1 - Page ID # 105




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:19-CR-392

        vs.                                                      ADOPTION OF
                                                             MAGISTRATE JUDGE’S
DARREN O. RELERFORD, JR.,                               FINDINGS AND RECOMMENDATION

                       Defendant.

       This matter is before the Court on the Magistrate Judge’s Findings and Recommendation

on a Guilty Plea (Filing 41) recommending that the Court accept the defendant’s plea of guilty.

There are no objections to the findings and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C)

and NECrimR 11.2(d), the Court has conducted a de novo review of the record and adopts the

findings and recommendation of the Magistrate Judge.

IT IS ORDERED:

   1. The Magistrate Judge’s Findings and Recommendation on a Guilty Plea (Filing 41) is

       adopted;

   2. The plea is accepted. The defendant is found guilty. The Court finds that the plea of guilty

       is knowing, intelligent, and voluntary, and that a factual basis exists for the plea;

   3. The Court defers acceptance of any plea agreement until the time of sentencing, pursuant

       to Fed. R. Crim. P. 11(c)(3); and

   4. This case shall proceed to sentencing.

Dated this 21st day of September, 2020.

                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
